DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 was filed prior to the mailing date of this action on 11/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 11/18/2019.  These drawings are acceptable.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 2-15 are objected to because of the following informalities:  
Claims 2-15 recite the limitation in line 1, “A fluid valve” which should be - -The fluid valve - -.  
Claim 8, “fluid connector extends through the valve housing wall and into sealing engagement with a sealing element” should be - - the fluid connectors extend through .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 8 recites “a sealing element is interposed between the valve housing and the valve wall”, which is unclear as to how the element is between the housing and the wall, should this be, - - a sealing element is interposed between the valve housing and the rotary valve body- -?
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 11, 12, 14 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Sandling (US 4410003).
Regarding claim 1, Sandling discloses a fluid valve (see Fig. 1, 2) comprising: 
a valve housing (10) having at least one fluid inlet (16)  and at least one fluid outlet (17) and having a valve axis, at least one of the inlet and outlet being arranged in a wall  extending circumferentially about the valve axis; and 
a rotary valve body (18,20) arranged within the valve housing for rotation about the valve axis; wherein the rotary valve body comprises a frusto-conical valve body wall (col.3, lns. 40-47) and at least one inlet or outlet valve body opening through the valve body wall, the valve body being rotatable about the valve axis so as selectively to place the valve housing inlet and valve housing outlet into fluid communication via the at least one valve body opening; and wherein the at least one inlet or outlet valve body opening is a slot (40) which extends in the direction of the valve axis.

Regarding claim 3, Sandling discloses a sealing element (80,82) interposed between the valve housing and the valve body wall, the sealing element having a frusto-conical inner surface for receiving the frusto-conical valve body wall (see Fig. 2,8,9), the sealing element having a sealing element opening (102,100) aligned with the valve housing inlet or outlet.

Regarding claim 4, Sandling discloses the sealing element comprises an open-ended frusto-conical sleeve (38).

Regarding claim 5, Sandling discloses the valve housing has a frusto- conical inner surface for receiving the sealing element (“frusto-conical housing chamber”, col. 4, 64-68).

Regarding claim 6, Sandling discloses the sealing element is made from a low friction material (plastic material is considered as a low friction material for the valve 18 to move within, col. 4, 64-68).

Regarding claim 11, Sandling discloses a biasing element (54) mounted at one axial end of the valve housing and biasing the valve body axially into the valve housing and into contact with a sealing element (80,82) interposed between the valve housing and the valve body wall.

Regarding claim 12, Sandling discloses the biasing element is mounted between the valve housing inlet (16) and one end (the opposite end at 17) of the valve body.

Regarding claim 14, Sandling discloses the valve housing comprises an axial opening (the opening of 10 which receives 18) at an end thereof, the axial opening aligned with a coupling (20) on the valve body for coupling the valve body to an actuator.

Regarding claim 15, Sandling discloses the fluid valve assembly comprising a fluid valve as claimed in claim 1 and an actuator (22, is coupled to the valve body as it is connected to it by bolt 24, see Fig. 2) coupled to the valve body for rotating the valve body.

Claim(s) 1, 9, 10,  and 13-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Williamson (US 2001320).
Regarding claim 1, Williamson discloses a fluid valve (see Figs. 2-8 and 10) comprising: 
a valve housing (15) having at least one fluid inlet (32, see Fig. 10)  and at least one fluid outlet (35) and having a valve axis, at least one of the inlet and outlet being arranged in a wall extending circumferentially about the valve axis; and 
a rotary valve body (21) arranged within the valve housing for rotation about the valve axis; 
wherein the rotary valve body comprises a frusto-conical valve body wall (see Fig.3,5,10) and at least one inlet or outlet valve body opening (43) through the valve body wall, the valve body being rotatable about the valve axis so as selectively to place the valve housing inlet and valve housing outlet into fluid communication via the at least one valve body opening; and wherein the at least one inlet or outlet valve body opening is a slot (40) which extends in the direction of the valve axis.

Regarding claim 9, Williamson discloses the valve housing inlet is not closable by the valve body (as shown in Figures 3,5 and 10).

Regarding claim 10, Williamson discloses the valve housing inlet is arranged at one axial end of the valve housing (the bottom axial end, see Figs, 3,5,10) and is aligned axially of the valve housing (aligned along the central axis).

Regarding claim 13, Williamson discloses (see Fig. 3-7 and 10) wherein all inlets (32,36) and outlets (33,35) to the valve body are in the circumferential wall of the valve body.
Regarding claim 14, Williamson discloses the valve housing comprises an axial opening (the opening of 15 which receives 21) at an end thereof, the axial opening aligned with a coupling (20) on the valve body for coupling the valve body to an actuator.

Regarding claim 15, Williamson discloses the fluid valve assembly comprising a fluid valve as claimed in claim 1 and an actuator (22, is coupled to the valve body as it is connected to it by 20,80, see Fig. 10) coupled to the valve body for rotating the valve body.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sandling (US 4410003). Claim 8 being rejected as best understood.
Regarding claim 2, Sandling discloses all of the features of the claimed invention, including showing an aspect ratio of the slot 40 in Figure 2, although is silent to having that the aspect ratio of the slot, defined as the ratio of its axial length to circumferential width, is at least 3:1.
It would have been obvious to construct the slot in any desirable size, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Therefore, it would have been obvious to construct the slot to have an aspect ratio of at least 3:1, since there is no criticality to the slot's size, furthermore changing the size of the slot would permit more flow through the system, as is old and well known in the valve fluid handling art.
Regarding claim 7, Sandling discloses respective cylindrical fluid connectors (12,14) mounted to the at least one valve housing inlet and outlet for conducting fluid to and from the valve housing, where the connectors have a flow area, although Sandling 
It would have been obvious to have a flow area of the connectors in any desirable size, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Therefore, it would have been obvious to construct the flow area of the connectors to have a cross sectional flow area of a respective connector is substantially the same as a cross sectional area of the corresponding valve body opening, since there is no criticality to the flow area's size, furthermore changing the size of the flow areas of the connector would permit a specific flow through the system, as is well known in the valve fluid handling art.
Regarding claim 8, as best understood, Sandling discloses the fluid connector (12,14, see Fig. 1) extends through the valve housing wall and into sealing engagement with a sealing element (46,48) interposed between the valve housing and the valve wall.

The following rejection is given in an alternative manner should the above rejection not be found persuasive.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sandling (US 4410003) in view of Harter (US 3704003). Claim 8 being rejected as best understood.
Regarding claim 8, as best understood, Sandling discloses the fluid connector (12,14, see Fig. 1), however is silent to having that the connector extends through the 
Harter teaches the use of a valve having a connector (50) that extends through the valve housing wall (51) and into sealing engagement with a sealing element (57) interposed between the valve housing and the valve wall (25,38, see Fig. 1).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a connector as taught by Harter for the connector of Sandling to have the connector that extends through the valve housing wall and into sealing engagement with a sealing element interposed between the valve housing and the valve wall, in order to utilize a stamping process to make the connector (Harter, col.3, lns. 13-15), and thereby reduce weight and cost of the assembly due to the high-volume process for stamping.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 2001320). 
Regarding claim 2, Williamson discloses all of the features of the claimed invention, including showing an aspect ratio of the slot 43 in Figure 3,4, although is silent to having that the aspect ratio of the slot, defined as the ratio of its axial length to circumferential width, is at least 3:1.
It would have been obvious to construct the slot in any desirable size, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. .

 	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 2001320) in view of Sandling (US 4410003).
 Regarding claim 3, Williamson has disclosed all of the features of the claimed invention although is silent to having a sealing element interposed between the valve housing and the valve body wall, the sealing element having a frusto-conical inner surface for receiving the frusto-conical valve body wall, the sealing element having a sealing element opening aligned with the valve housing inlet or outlet.
Sandling discloses a sealing element (80,82) interposed between the valve housing and the valve body wall, the sealing element having a frusto-conical inner surface for receiving the frusto-conical valve body wall (see Fig. 2,8,9), the sealing element having a sealing element opening (102,100) aligned with the valve housing inlet or outlet.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a sealing element as taught by Sandling into the device of Williamson to have a sealing element interposed between the valve housing and the valve body wall, the sealing element having a frusto-conical inner surface for receiving the frusto-conical valve body wall, the sealing element having a sealing element opening aligned with the valve housing inlet or outlet, in order to 

Regarding claim 4, Sandling discloses the sealing element comprises an open ended frusto-conical sleeve (38).

Regarding claim 5, Sandling discloses the valve housing has a frusto- conical inner surface for receiving the sealing element (“frusto-conical housing chamber”, col. 4, 64-68).

Regarding claim 6, Sandling discloses the sealing element is made from a low friction material (plastic material is considered as a low friction material for the valve 18 to move within, col. 4, 64-68).

	








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753